Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 05/20/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “the pocket of a cross sectional shape larger than that of the feather seal slot” in line three. The limitation “cross sectional shape” is not clear. From Figure 4, the cross sectional shape of pocket 100 is smaller than the cross sectional shape of feather slot 90. Appropriate correction is required.  
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-13, and 17-19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 9,518,475; Weber et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses (Figures 1-4) a component for a gas turbine engine, comprising: 
a purge flow interface that comprises a pocket located in communication with a feather seal slot in a mateface (Figure 4 shows an interface between two components 62 and 68; seal slot 60 with feather seal 70 to block flow of high pressure air radially inwardly into hot gas path; the feather slot is in mateface of 62; the pocket 78, 80 is in communication with feather slot 60), the pocket of a cross sectional shape larger than that of the feather seal slot (the cross sectional shape of 78, 80 is larger than the cross sectional shape of 60; Figure 4.)  

As to claim 2, D1 discloses the component as recited in claim 1, wherein the pocket comprises a multiple of slots (Col.4, L2-4.)  

As to claim 3, D1 discloses the component as recited in claim 1, wherein the pocket is contoured with respect to a gas path surface (Figures 4-5).  

As to claim 4, D1 discloses the component as recited in claim 1, wherein the cross sectional shape is non-rectilinear (Figure 5.)  

As to claim 5, D1 discloses the component as recited in claim 1, further comprising a multiple of passages in communication with the pocket, an entry to each of the multiple of passages receive a portion of a cooling airflow that is also communicated into an airfoil (Col.4, L2-4.)  
 
As to claim 9, D1 discloses a vane for a gas turbine engine (Figures 2-3), comprising: 
an airfoil (42); and 
a platform (54) that extends from the airfoil, the platform comprising a mateface (62; Figure 4) with a feather seal slot (60) and a pocket (78, 80) in communication with the feather seal slot (60), wherein the pocket is of a cross-sectional shape larger than the feather seal slot (the cross sectional shape of 78, 80 is larger than the cross sectional shape of 60; Figure 4.)  

As to claim 10, D1 discloses the vane as recited in claim 9, wherein the pocket is contoured with respect to a gas path surface of the platform (Figures 4-5.)  

As to claim 11, D1 discloses the vane as recited in claim 10, wherein the cross sectional shape is non-rectilinear (Figure 5.)  

As to claim 12, D1 discloses the vane as recited in claim 9, further comprising a multiple of passages in communication with the pocket (Col.4, L2-4.)    

As to claim 13, D1 discloses the vane as recited in claim 12, wherein the multiple of passages in communication with the pocket receive a portion of a cooling airflow that is also communicated into the airfoil (Col.3, L64-67; Col.4, L1-2; Figures 3-4.)  

As to claim 17, D1 discloses, in Figures 1-5, a method of communicating a cooling airflow within a component (cooling air is passed through 74, 78, and 80; Figure 4), comprising: 
	communicating the cooling airflow at least partially around a feather seal (70) through a pocket (78, 80) in communication with a feather seal slot (60) which retains the feather seal (70) (Figure 4).  

As to claim 18, D1 discloses the method as recited in claim 17, further comprising communicating a portion of a cooling airflow that is also communicated into an airfoil though a multiple of passages in communication with the pocket (Col.4, L2-4.)  

As to claim 19, D1 discloses the method as recited in claim 17, further comprising communicating a portion of a cooling airflow that is also communicated into an airfoil 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 9,518,475; Weber et al.) in view of D2 (US 2016-0362996; Ahmad et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 6, D2 teaches a seal assembly, in Figure 2, between two components 10, with a feather seal 44 located in a groove 34 having a plurality of consecutive recesses 38 (¶ 0028), and these alternative elevations and recesses provide efficient cooling (¶ 0034). D2 teaches the known method of heat transfer by providing alternate elevations and recesses. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include heat transfer features (alternate elevations and recesses) in the pocket of D1 as taught by D2, since the claimed invention is merely a combination of known method (such as providing alternate elevations and recesses), and in the combination one of ordinary skill in the art would 

  As to claim 7, D2 teaches a seal assembly, in Figure 2, between two components 10, with a feather seal 44 located in a groove 34 having a plurality of consecutive recesses 38 (¶ 0028), and these alternative elevations (pedestals) and recesses provide good support for the feather seal 44 within the groove 34. D2 teaches the known method of supporting the seal 44 within the groove by means of pedestals. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include pedestals (alternate pedestals and recesses) in the pocket of D1 as taught by D2, since the claimed invention is merely a combination of known method (such as providing multiple pedestals), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing by supporting the seal within the seal groove.    

As to claim 14, D2 teaches a seal assembly, in Figure 2, between two components 10, with a feather seal 44 located in a groove 34 having a plurality of consecutive recesses 38 (¶ 0028), and these alternative elevations and recesses provide efficient cooling (¶ 0034). D2 teaches the known method of heat transfer by providing alternate elevations and recesses. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include heat transfer features (alternate elevations and recesses) in the pocket of D1 as taught by D2, since the claimed invention is merely a combination of known method (such as providing alternate 

As to claim 15, D2 teaches a seal assembly, in Figure 2, between two components 10, with a feather seal 44 located in a groove 34 having a plurality of consecutive recesses 38 (¶ 0028), and these alternative elevations (pedestals) and recesses provide good support for the feather seal 44 within the groove 34. D2 teaches the known method of supporting the seal 44 within the groove by means of pedestals. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include pedestals (alternate pedestals and recesses) in the pocket of D1 as taught by D2, since the claimed invention is merely a combination of known method (such as providing multiple pedestals), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing by supporting the seal within the seal groove.    

Claim(s) 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 9,518,475; Weber et al.) in view of D3 (US 7,261,514; London et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 8, D3 teaches a seal assembly, in Figure 5, having a seal 20 with a plurality of lugs 21, which helps to maintain the seal away from the seal slot inner wall. It would have been obvious to one of ordinary skill in the art at the time the invention was 

As to claim 16, D3 teaches a seal assembly, in Figure 5, having a seal 20 with a plurality of lugs 21, which helps to maintain the seal away from the seal slot inner wall. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a feather seal gap standoff feature in D1 as taught by D3, since the claimed invention is merely a combination of known elements (such as a seal gap standoff feature), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675